UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012. or o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission File No.0-24172 Southeastern Bank Financial Corporation (Exact name of registrant as specified in its charter) Georgia 58-2005097 (State of Incorporation) (I.R.S. Employer Identification No.) 3530 Wheeler Road, Augusta, Georgia 30909 (Address of principal executive offices) (706) 738-6990 (Issuer’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the issuer is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 6,680,225 shares of common stock, $3.00 par value per share, outstanding as of July 25, 2012. SOUTHEASTERN BANK FINANCIAL CORPORATION Explanatory Note The purpose of this Amendment No. 1 on Form 10-Q/A to Southeastern Bank Financial Corporation’s quarterly report on Form 10-Q for the quarter ended June 30, 2012, filed with the Securities and Exchange Commission on July 27, 2012 (the “Form 10-Q”), is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q.This Amendment No. 1 speaks as of the original filing date of the form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. 1 Item 6. Exhibits Interactive Data Files providing financial information from the Registrant’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2012 in XBRL (eXtensible Business Reporting Language).Pursuant to Regulation 406T of Regulation S-T, these Interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of 1934, as amended, and are otherwise not subject to liability. 2 SOUTHEASTERN BANK FINANCIAL CORPORATION Form 10-Q Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SOUTHEASTERN BANK FINANCIAL CORPORATION Date: August 23, 2012 By: /s/ Darrell R. Rains Darrell R. Rains Group Vice President, Chief Financial Officer (Duly Authorized Officer of Registrant and Principal Financial Officer) 3
